          Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 1 of 18




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

_____________________________________
                                      :
SURFCT.COM, INC.                      :                 CIVIL ACTION NO. __________
           Plaintiff                  :
                                      :
v.                                    :
                                      :
MARC PEREIRA, SURFCTUNIVERSAL, LLC :
and DSD APPLICATIONS, LLC             :                 MAY 11, 2020
           Defendants.                :
_____________________________________ :


                                       COMPLAINT

        The Plaintiff SurfCT.com, Inc. (“SurfCT”), an innovative company specializing in

dental technology, brings this action against its former employee Marc Pereira

(“Pereira”), his company SurfCTUniversal, LLC (“SurfCTUniversal”), and his new

employer, and SurfCT’s competitor DSD Applications, LLC (“DSD”) (collectively the

“Defendants”) to enjoin its former employee and its primary competitor from

misappropriating SurfCT’s trade secrets in breach of contract, federal, and state laws.

                              JURISDICTION AND VENUE

        1.    The United States District Court has jurisdiction over this matter pursuant

to the Defend Trade Secrets Act, 18 U.S.C. § 1836 and 28 U.S.C. § 1331. This court

has supplemental jurisdiction over the related state law claims for relief pursuant to 28

U.S.C. § 1367.

        2.    The value of the rights SurfCT seeks to protect in this action, including its

trade secrets and confidential information, as well as the damages it seeks to recover




59932320 v1
          Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 2 of 18




from the Defendants, including but not limited to lost profits caused by the Defendants’

conduct, exceeds the jurisdictional amount of $75,000.00.

        3.    Venue is proper in the United States District Court for the District of

Connecticut pursuant to 28 U.S.C. §1391(b) because the Plaintiff and Defendants

Pereira and SurfCTUniversal are located in Connecticut, and Defendant DSD does

business in Connecticut.

                                         PARTIES

        4.    The Plaintiff SurfCT is a Connecticut corporation with its principal place of

business at 1453 New Haven Rd., Naugatuck, Connecticut.

        5.    Pereira is an individual Connecticut resident who resides, upon

information and belief, at 45 John Street Naugatuck, Connecticut.

        6.    SurfCTUniversal is a Connecticut limited liability company of which Pereira

is the sole member/owner, with its business address at 339 North Main Street,

Naugatuck, Connecticut.

        7.    DSD is a Delaware limited liability company with its business address at

600 Brickell Ave, Ste. 1606, Miami, Florida.

        8.    SurfCT is a dental information technology company that creates custom

technology solutions for its dental office customers to integrate screens across a dental

practice and mobile. SurfCT also provides technical support and data protection

programs to clients. It provides computer hardware and software sales, service and

troubleshooting, installing and servicing telephone systems, and developing websites.

Most of its customers are dental practices and its customers are located all over the

United States.

                                               2


59932320 v1
          Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 3 of 18




        9.    DSD is also a dental education and technology company that provides

dental office clients a tool, called Digital Smile Design, to evaluate, diagnose, and

educate dental patients and facilitate communication among members of the dental

practice. DSD solicits business and contracts with customers all over the country,

including in Connecticut.

                                          FACTS

Pereira Joins SurfCT and Executes a Non-Compete and Non-Disclosure
Agreement

        10.   Paul Vigario (“Vigario”) is the President and Founder of SurfCT.

        11.   Pereira and Vigario grew up together as friends and have known one

another since they were approximately three years old.

        12.   On September 13, 2012, Pereira began working for SurfCT as a

commissions-based sales representative. SurfCT employs fewer than a dozen sales

representatives that form a tight-knit group. When he joined SurfCT, Pereira did not

have any background in dental information technology, dentistry, dental sales, or the

like.

        13.   In late 2016, Pereira requested permission from SurfCT to set up and be

paid through an LLC for accounting reasons. He formed and became the sole member

of SurfCTUniversal, LLC. SurfCT questioned the name because it so closely resembled

SurfCT’s name, and Pereira said he would change it, although he never did.

        14.   On or about December 21, 2016, Pereira, as sole member of

SurfCTUniversal, an entity which existed solely for his benefit, executed a Non-

Compete/Non-Disclosure Agreement (the “Agreement”) with SurfCT attached as Exhibit


                                             3


59932320 v1
          Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 4 of 18




A. The Agreement provided various protections for SurfCT’s business, including

protections of its confidential information and trade secrets, and a covenant not to

compete.

        15.    Specifically, in Section 1.2, Pereira agreed:

         [A]t all times during the term of [his] engagement and thereafter, to hold
         in strictest confidence, and not to use, except for the exclusive benefit of
         the Company, or to disclose to any person, firm or corporation without
         written authorization of the Company, any Confidential Information of the
         Company.

        16.    The Agreement defines, in Section 1.2(b), Confidential Information

as “information that is of value to its owner and is treated as confidential other

than Trade Secrets.”

        17.    Section 1.2 (a) defines Trade Secrets as “trade secrets as defined

under Connecticut law, as amended from time to time.”

        18.    In Section 1.5 of the Agreement, Pereira agreed that he will not

“disclose the Confidential Information and Trade Secrets” of SurfCT. Section 1.5

(II) clarifies that the Agreement’s restrictions on Confidential Information and

Trade Secrets “will survive the expiration or termination, as the case may be, of

this Agreement and those obligations will last indefinitely.”

        19.    In Section 1.4 of the Agreement, Pereira agreed that he:

       [W]ill not (i) serve as a partner, employee, independent contractor,
       consultant, officer, director, manager, agent, associate, or otherwise for,
       (ii) directly or indirectly, own, purchase, organize, or take preparatory
       steps for the organization of any business in competition with or
       otherwise similar to the company’s business, including but not limited
       to, supporting any and all medical or dental offices, or provide IT
       hardware and, or services in any way to anyone for the duration of
       [Pereira’s] employment with the Company and for a period of twelve
       (12) months thereafter.

                                              4


59932320 v1
          Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 5 of 18




        20.    And in Section 1.9 of the Agreement, Pereira agreed that:

        [F]or the duration of [his] engagement with the Company and for a period
        of twelve (12) months thereafter, [Pereira]. . . will [not] sell, license, market
        or promote to any Customer any product similar in function to or otherwise
        competitive with any of [SurfCT’s] products.

Pereira Acquires Knowledge of SurfCT’s Trade Secrets and Confidential
Information.

        21.    In his role as a salesperson for SurfCT, Pereira worked closely with

Vigario and became well versed in SurfCT’s Confidential Information and Trade

Secrets. He had both a common-law and contractual duty to maintain the secrecy of this

information.

        22.    As a salesperson, Pereira, on behalf of SurfCTUniversal, was primarily

responsible for selling SurfCT’s products and integrated systems directly to SurfCT’s

dental practice clients and working directly with the dental offices to integrate these

systems. Accordingly, he became intimately familiar with the workings of SurfCT’s

products and systems.

        23.    Specifically, Pereira has knowledge of SurfCT’s (1) customers; (2)

technicians to hire; (3) how SurfCT sets up technology and integrates that technology

either in whole offices or in individual dental office rooms to ensure the computers and

screens interact with one another. Specifically, Pereira worked with a system designed,

sold and installed by SurfCT called DSD Room under SurfCT’s DSD Technology license

agreement.

        24.    The way in which SurfCT puts together the various technology elements

within a dental practice to create an effective workflow include SurfCT’s trade secrets as


                                                5


59932320 v1
          Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 6 of 18




the basis of its business model; the secret lies in how information flows and works within

the system. SurfCT makes great efforts to protect this information by allowing only

salespeople who sign confidentiality agreements to have access to said information,

and by not divulging the trade secret information to customers or when Vigario gives

lectures on the business.

Pereira Leaves SurfCT for DSD with SurfCT’s Trade Secrets and Confidential
Information.

        25.   In or about October 2019, Pereira began to express to Vigario that he

wanted to look for other employment because he wanted a role that was not

commissions-based, as his role with SurfCT was.

        26.   Vigario told Pereira that he could not go to work at DSD because DSD is a

competitor of SurfCT and the two companies share the same pool of potential

customers.

        27.   In or about January 2020, Pereira told Vigario that Ralph Georg from DSD

had been contacting him about potential employment. Pereira said that Georg was “all

over me” to join DSD. Vigario told Pereira that he could speak to Mr. Georg if he

wanted, but that he could not go work for DSD. Vigario also reminded Pereira on

several occasions of his non-compete obligations that would prevent him from working

for DSD.

        28.   Upon information and belief, DSD solicited Pereira to come work for it,

specifically because of his work with SurfCT and his knowledge of SurfCT’s products

and services, in which DSD saw potential value. Because DSD’s principals were from




                                            6


59932320 v1
          Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 7 of 18




Brazil, and Peirara spoke Portuguese and had lived in Brazil, DSD considered Peirera

to be a good cultural fit with the company.

        29.   On or about April 30, DSD hired Pereira as a DSD salesperson based in

Connecticut to work with clients and potential clients of DSD products in Connecticut

and all around the country. DSD hired Pereira at the height of the Covid-19 pandemic

that had caused the highest unemployment rates since the Great Depression.

        30.   Upon information and belief, Pereira began engaging DSD in discussions

and with information on or about January 2020, before his formal date of hire and

without disclosing to Vigario that he had been working for DSD.

        31.   Pereira admitted to Vigario in or about April 2020 that he had an

understanding of how to take SurfCT’s confidential information and trade secrets,

specifically the information described above, and apply it to DSD’s product.

        32.   Also in April 2020, Pereira texted Vigario “Thanks for being there always

and I wouldn’t have gotten this opportunity [with DSD] [w]ithout your guidance and

leadership thru the years.”

COUNT ONE – VIOLATION OF THE DEFEND TRADE SECRETS ACT (“DTSA”),
            18 U.S.C. §1836 (AS TO PEREIRA, SURFCTUNIVERSAL, AND DSD)

        1-32. SurfCT incorporates Paragraphs 1- 32 of the Complaint into this Count

One as if fully set forth herein.

       33.    SurfCT’s Trade Secrets constitute trade secrets protected by the DTSA in

that they constitute information with independent economic value for which SurfCT has

taken reasonable measures to keep secret.




                                              7


59932320 v1
          Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 8 of 18




       34.    SurfCT’s Trade Secrets derive independent economic value because they

are the cornerstone of SurfCT’s unique business model, which allow SurfCT to gain a

competitive advantage in the market of dental information technology services.

       35.    Moreover, SurfCT’s Trade Secrets derive independent economic value by

not being accessible, through proper means, to competitors like DSD, who can profit

from its use or disclosure.

       36.    SurfCT has taken reasonable measures to keep its Trade Secrets secret,

including by restricting the people to whom they are disclosed to only certain key

employees, and requiring those employees to sign agreements agreeing to not to use or

disclose these Trade Secrets. Moreover, SurfCT has told his employees numerous

times, including Pereira, specifically not to disclose trade secrets to DSD.

       37.    SurfCT has spent significant resources to develop, protect, and maintain

the Confidential Information and Trade Secrets.

       38.    SurfCT’s Trade Secrets are used for its products and services, which are

used in interstate commerce, specifically by dental offices throughout the country.

       39.    Pereira/SurfCTUniversal gained access to SurfCT’s Trade Secrets during

Pereira’s time as a salesperson with SurfCT. This knowledge of SurfCT’s Trade Secrets

was acquired under circumstances giving rise to a duty to maintain their secrecy,

including as specifically stated in the Agreement.

       40.    Pereira and SurfCTUniversal have and will continue to misappropriate

SurfCT’s Trade Secrets in Pereira’s employment with DSD. Upon information and belief,

Pereira has already disclosed and/or used SurfCT’s Trade Secrets to further DSD’s



                                             8


59932320 v1
          Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 9 of 18




products and service in bad faith in order to help DSD gain a competitive advantage

over SurfCT and in turn, harm SurfCT’s business.

       41.    Moreover, DSD has and will continue to misappropriate SurfCT’s Trade

Secrets in that it has improperly acquired SurfCT’s Trade Secret information from

Pereira/SurfCTUniversal despite knowing or having reason to know that Pereira was

prohibited by contract and law from disclosing SurfCT’s Trade Secrets, and thus

inducing Pereira to breach his confidentiality obligations to SurfCT. DSD will use

Pereira’s knowledge to target technicians to join DSD who have knowledge as to how to

build and integrate systems within entire dental offices and individual rooms within

dental offices. Without such knowledge or access to such knowledge DSD will have

difficulty duplicating SurfCT’s systems and units. It is precisely to obtain this knowledge

and access that DSD brought Pereira on board.

        42.   As a result of Pereira, SurfCTUniversal and DSD’s conduct, SurfCT has

and will continue to suffer damages, including but not limited to a loss of competitive

advantage, sales, and relationships and goodwill with current and prospective clients,

as well as irreparable harm to SurfCT business, for which SurfCT is entitled to

immediate injunctive relief.

        43.   SurfCT has no adequate remedy at law and will continue to suffer

irreparable harm unless Pereira and DSD are enjoined.

        44.   The actual and threatened injury to the SurfCT outweighs whatever

damage the proposed injunctive relief may cause to Pereira, SurfCTUniversal, and/or

DSD, and any injunction would not be adverse to the public interest. If Pereira and/or

DSD are not enjoined from misappropriating SurfCT’s Trade Secrets, SurfCT will be

                                             9


59932320 v1
         Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 10 of 18




irreparably harmed inasmuch as it will suffer a loss of competitive advantage, sales, and

relationships and goodwill with current and prospective clients, and Pereira will make

use of and disclose SurfCT’s confidential information while working for DSD, which

harm cannot be recovered by money damages alone.

COUNT TWO – MISAPPROPRIATION OF TRADE SECRETS UNDER THE
           CONNECTICUT UNIFORM TRADE SECRETS ACT (“CUTSA”),
           Conn. Gen Stat. §§35-50 – 35-58) (AS TO PEREIRA,
           SURFCTUNIVERSAL, AND DSD)

        1-44. SurfCT incorporates Paragraphs 1- 44 of the Complaint into this Count

Two as if fully set forth herein.

        45.   SurfCT’s Trade Secrets, as defined by the Agreement, constitute trade

secrets protected by CUTSA.

        46.   Pereira’s conduct described above, individually and on behalf of

SurfCTUniversal, constitutes a misappropriation and misuse of SurfCT’s Trade Secrets

in violation of CUTSA because Pereira’s position with DSD threatens to use and/or

disclose SurfCT’s trade secrets and confidential information without SurfCT’s consent in

the business of a direct competitor.

       47.    Pereira’s knowledge of SurfCT’s Trade Secrets was acquired under

circumstances giving rise to a duty to maintain their secrecy, including as specifically

stated in the Agreement.

       48.    Pereira and/or SurfCTUniversal have and will continue to misappropriate

SurfCT’s Trade Secrets in his employment with DSD. Upon information and belief,

Pereira has already disclosed and/or used SurfCT’s Trade Secrets to further DSD’s

products and service and help DSD gain a competitive advantage over SurfCT.


                                            10


59932320 v1
         Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 11 of 18




       49.    Moreover, DSD has and will continue to misappropriate SurfCT’s Trade

Secrets in that it has improperly acquired SurfCT’s Trade Secret information from

Pereira despite knowing or having reason to know that Pereira was prohibited by

contract and law from disclosing SurfCT’s Trade Secrets, and thus inducing Pereira to

breach his confidentiality obligations to SurfCT.

        50.   As a result of Pereira, SurfCTUniversal, and DSD’s conduct, SurfCT has

and will continue to suffer damages, including but not limited to a loss of competitive

advantage, sales, and relationships and goodwill with current and prospective clients,

as well as irreparable harm to SurfCT’s business, for which SurfCT is entitled to

immediate injunctive relief.

        51.   SurfCT has no adequate remedy at law and will continue to suffer

irreparable harm unless Pereira is enjoined.

        52.   The actual and threatened injury to the SurfCT outweighs whatever

damage the proposed injunctive relief may cause to Pereira, SurfCTUniversal, and

DSD, and any injunction would not be adverse to the public interest. If Pereira is not

enjoined from violation of the Agreement, SurfCT will be irreparably harmed inasmuch

as it will suffer a loss of competitive advantage, sales, and relationships and goodwill

with current and prospective clients, and Pereira will make use of and disclose SurfCT’s

confidential information while working for DSD, which harm cannot be recovered by

money damages alone.




                                            11


59932320 v1
         Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 12 of 18




COUNT THREE – BREACH OF CONTRACT (AS TO SURFCTUNIVERSAL
              AND PEREIRA)

        1-52. SurfCT incorporates Paragraphs 1-52 of the Complaint into this Count

Three as if fully set forth herein.

       53.    Pereira executed the Agreement, as described above, as the sole member

of SurfCTUniversal, intending to be personally bound by the Agreement’s restrictions.

       54.    Pereira was the sole member and officer of SurfCTUniversal, as listed on

the Connecticut Secretary of the State’s website. Upon information and belief,

SurfCTUniversal never filed tax returns or annual reports with the State. Pereira

exercised complete domination of SurfCTUniversal, including of its finances, policies,

and business practices, including with respect to signing the Agreement.

        55.   Pereira and SurfCTUniversal breached the Agreement, specifically

Section 1.5, but using and/or disclosing SurfCT’s Trade Secrets and Confidential

Information in connection with his employment with DSD.

        56.   Pereira and SurfCTUniversal also breached Section 1.4 of the Agreement

by accepting employment with DSD, a competitive business as defined under Section

1.4, within twelve months of his employment with SurfCT.

        57.   Finally, Pereira and SurfCTUniversal has or will imminently breach Section

1.9 of the Agreement by selling or promoting DSD App, a productive competitive to

SurfCT’s products as defined under the Agreement, to SurfCT’s customers, of which

Pereira has knowledge.

        58.   SurfCT has performed all of its contractual obligations under the

Agreement and has satisfied all conditions precedent to enforcement of the Agreement.


                                           12


59932320 v1
         Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 13 of 18




        59.    As a result of Pereira and SurfCTUniversal’s conduct, SurfCT has and will

continue to suffer damages, including but not limited to a loss of competitive advantage,

sales, and relationships and goodwill with current and prospective clients, as well as

irreparable harm to SurfCT’s business, for which SurfCT is entitled to immediate

injunctive relief.

        60.    SurfCT has no adequate remedy at law and will continue to suffer

irreparable harm unless Pereira and SurfCTUniversal are enjoined.

        61.    The actual and threatened injury to the SurfCT outweighs whatever

damage the proposed injunctive relief may cause to Pereira and SurfCTUniversal, and

any injunction would not be adverse to the public interest. If Pereira and

SurfCTUniversal are not enjoined from violation of the Agreement, SurfCT will be

irreparably harmed inasmuch as it will suffer a loss of competitive advantage, sales, and

relationships and goodwill with current and prospective clients, and Pereira will make

use of and disclose SurfCT’s confidential information while working for DSD, which

harm cannot be recovered by money damages alone.

COUNT FOUR – TORTIOUS INTERFERENCE WITH CONTRACT (AS TO DSD)

        1-61. SurfCT incorporates Paragraphs 1-61 of the Complaint into this Count

Four as if fully set forth herein.

        62.    SurfCT had a valid contractual relationship with Pereira based on the

Agreement he executed on behalf of SurfCTUniversal.

        63.    The Agreement prohibited Pereira from, inter alia, using or disclosing

SurfCT’s Trade Secrets or Confidential Information, working for or assisting a

competitor, or selling or developing any competitive product.

                                            13


59932320 v1
           Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 14 of 18




          64.   DSD was aware of Pereira’s contractual relationship with SurfCT when it

hired him, but, upon information and belief, hired Pereira specifically for the purpose of

taking one of SurfCT’s longtime employees with access to SurfCT’s customer base, and

gaining access to knowledge of SurfCT’s Trade Secrets and Confidential Information.

          65.   In hiring Pereira, DSD intended to interfere with the contractual

relationship between SurfCT and Pereira.

          66.   DSD’s conduct was tortious and motivated by its desire to further

competition between DSD and SurfCT, which are competitive businesses providing

dental information technology solutions.

          67.   As a result of DSD’s tortious conduct, SurfCT has and will continue to

suffer damages, including but not limited to a loss of competitive advantage, sales, and

relationships and goodwill with current and prospective clients, as well as irreparable

harm to SURFCT’s business, for which SURFCT is entitled to immediate injunctive

relief.

COUNT FIVE – VIOLATION OF THE CONNECTICUT UNFAIR TRADE PRACTICES
             ACT (AS TO DSD)

          1-67. SurfCT incorporates Paragraphs 1-67 of the Complaint into this Count

Five as if fully set forth herein.

          68.   A valid and enforceable contract exists between SurfCT and Pereira, as a

member of SurfCTUniversal, that prohibits Pereira from, inter alia, using or disclosing

SurfCT’s Confidential Information and Trade Secrets, working for or assisting a

competing company, or soliciting or servicing SurfCT’s clients.




                                              14


59932320 v1
           Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 15 of 18




          69.   DSD had knowledge of the contractual relationship between SurfCT and

Pereira.

          70.   Moreover, DSD had knowledge, when it hired Pereira that he was in

possession of SurfCT’s Confidential Information and Trade Secrets and could use them

to DSD’s advantage. Indeed, upon information and belief, DSD hired Pereira specifically

for that reason.

          71.   DSD’s conduct of hiring Pereira specifically because of his position with

SurfCT, and his knowledge of SurfCT’s Confidential Information and Trade Secrets

specifically in order to gain a competitive advantage over SurfCT, was immoral,

unethical, and unfair.

          72.   As a result of DSD’s tortious conduct, SurfCT has and will continue to

suffer damages, including but not limited to a loss of competitive advantage, sales, and

relationships and goodwill with current and prospective clients, as well as irreparable

harm to SURFCT’s business, for which SURFCT is entitled to immediate injunctive

relief.




                                              15


59932320 v1
         Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 16 of 18




                                   PRAYER FOR RELIEF

        WHEREFORE, upon all allegations and counts alleged herein, SurfCT

respectfully asks that this Court grant the following relief:

        1.    Temporary and Permanent Injunctive relief enjoining Pereira and

              SurfCTUniversal from:

              a. competing with SurfCT or engaging in any business or enterprise with

                  any company that is competitive with SurfCT’s business, including any

                  employment or affiliation with DSD, for a period of one (1) year from

                  the date of the entry of the order and specifically enjoining and

                  restraining Pereira from violating the provisions of the Agreement;

              b. sharing, disclosing, or making use of the SurfCT’s Confidential

                  Information and/or Trade Secrets, as defined by the Agreement, for as

                  long as SurfCT deems such protection necessary;

              c. selling, licensing, marketing or promoting any product similar to

                  SurfCT’s, as defined by the Agreement, to any of SurfCT’s customers

                  for a period of one (1) year following the Court’s order; and

              d. requiring Pereira to dissolve SurfCTUniversal and cease using the

                  name SurfCT in any form in his business.

        2.    Temporary and Permanent Injunctive relief enjoining DSD from:

              a. employing or working with Pereira in any capacity in violation of his

                  Agreement with SurfCT for a period of one (1) year following the

                  Court’s order;



                                              16


59932320 v1
         Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 17 of 18




              b. sharing, disclosing, or making use of the SurfCT’s Confidential

                 Information and/or Trade Secrets, as defined by the Agreement, for as

                 long as SurfCT deems such protection necessary.

        3.    Compensatory damages resulting from Pereira and DSD’s breaches in an

amount not less than $250,000;

        4.    Attorney’s fees pursuant to Conn. Gen. Stat. §35-53, Conn. Gen. Stat. 42-

110g(d)and §18 USC 1836(b)(3)(D).

        5.    Relief for DSD’s unjust enrichment pursuant to Conn. Gen. Stat. §35-53.

        6.    Common law and statutory punitive and exemplary damages in an amount

to be determined at trial; and

        7.    Any other relief this Court deems appropriate.



                                  Respectfully submitted,

                                  THE PLAINTIFF,

                                  SURFCT.COM, INC.



                                  By__/s/ Jeffrey J. Mirman____________________
                                        Jeffrey J. Mirman (ct05433)
                                        Alexa T. Millinger (ct29800)
                                        HINCKLEY ALLEN & SNYDER, LLP
                                        20 Church Street
                                        Hartford, Connecticut 06103
                                        jmirman@hinckleyallen.com
                                        amillinger@hinckleyallen.com
                                        Telephone: (860) 725-6200
                                        Facsimile: (860) 278-3802
                                        Its Attorneys



                                           17


59932320 v1
Case 3:20-cv-00650-SRU Document 1 Filed 05/11/20 Page 18 of 18




                                               11th
